Citation Nr: 0943522	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
right knee injury, dislocation of the patella.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
soft tissue injury to the left foot.  

3.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to the right knee injury, 
dislocation of the patella.  

4.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to the right knee injury, 
dislocation of the patella.  





REPRESENTATION

Veteran represented by: Sheila F. Campbell, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served in the National Guard and had periods of 
active duty for training (ACDUTRA), to include from February 
1982 to July 1982 and then from June 4, 1983 to June 18, 
1983.  See June 8, 1983 DA Form 2173 (documenting Veteran's 
ACDUTRA dates).  

This matter is before the Board of Veterans' Appeals (Board) 
from October 2004 and August 2005 decisions by the RO that 
declined to reopen the claims of service connection for 
residuals of injuries to the right knee and left foot and 
denied service connection for right foot and right leg 
disorders, claimed as secondary to a right knee disorder.  

In June 2007, the Board remanded the case for additional 
development, to include providing proper Veterans Claims 
Assistance Act (VCAA) notification; assisting the Veteran in 
obtaining any identified records; requesting Social Security 
Administration (SSA) records and treatment records, from 1984 
and 1985 from St. Vincent's Hospital.  

The Veteran requested a hearing on these matters, and two 
such hearings occurred in January 2007 and in December 2008.  
The transcripts of these hearings are of record.  

In a December 2008 document, the Veteran relinquished his 
right to have the Agency of Original Jurisdiction (AOJ) 
consider, in the first instance, any additional evidence 
offered.  The Board accepts this as a valid waiver of initial 
AOJ consideration of the new evidence submitted.  38 C.F.R. 
§ 20.1304(c).  

The Board also determines that the RO complied with the June 
2007 Remand directives, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to ensure the AOJ's 
compliance with the terms of its remand orders).  

While the AOJ made a determination regarding whether new and 
material evidence had been received to reopen the claims of 
service connection for right knee and left foot disorder, the 
Board must make its own determination as to whether such 
evidence has been received to reopen the claims.  That is, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the AOJ's finding.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  

With respect to the claims of service connection for 
residuals of a soft tissue injury to the left foot and 
service connection for a right foot and right leg disorders, 
both claimed as secondary to residuals of a right knee 
injury, dislocation of the patella, these aspects of the 
appeal are REMANDED to the AOJ.  VA will notify the Veteran 
if further action is required on his part.  

The Board additionally comments that the Veteran appears to 
have raised the issue of service connection for a hip 
disorder, claimed as secondary to his now-service connected 
right knee disability.  See December 2008 Hearing Transcript 
at 9, 13-14.  The Board therefore refers this matter to the 
AOJ for further action.  See Jarrell v. Nicholson, 20 Vet. 
App. 326, 331 (2006) (recognizing that the Board lacks 
jurisdiction "over a claim that was never presented to and 
adjudicated by the RO" in the first instance); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (holding that Board's 
referral of a claim to the AOJ is the proper course of action 
when the claim is raised for the first time on appeal and has 
not yet been adjudicated or considered by the AOJ).  


FINDINGS OF FACT

1.  By rating decision in February 1993, the RO denied 
service connection for a right knee disorder and a left foot 
disorder; the Veteran was notified of the decision but did 
not initiate a timely appeal.  

2.  The evidence associated with the claims file subsequent 
to the February 1993 RO decision does raise a reasonable 
possibility of substantiating the claims of service 
connection for a right knee disorder and a left foot 
disorder.  

3.  The currently demonstrated residuals of a right knee 
injury, dislocation of the patella is shown as likely as not 
to be due to an event when Veteran sustained trauma to that 
lower extremity during active duty for training in June 1983.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since the February 1993 
rating decision is new and material, and the claim of service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2009).  

2.  The additional evidence presented since the February 1993 
rating decision is new and material, and the claim of service 
connection for a left foot disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a right knee 
injury, dislocation of the patella is due to a disease or 
injury that was incurred in a period of active duty for 
training.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but given the 
favorable action taken below regarding the Veteran's 
application to reopen his claims and the grant of service 
connection for a right knee disability on the merits, the 
Board determines that further discussion of VCAA is not 
required at this time.  


II. New & Material Evidence

a.  Law & Regulations

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) ("The 
Secretary must reopen a previously and finally disallowed 
claim when 'new and material evidence' is presented or 
secured").  

The Board notes that the Veteran filed his June 2004 and 
January 2005 claims that are the subject of this appeal after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"); 66 Fed. Reg. 
45620, 45620 (Aug. 29, 2001) (stating that "The amendment to 
38 C.F.R. § 3.156(a) . . . appl[ies] to any claim to reopen a 
finally decided claim received on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.  

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must review all of the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


b.  Factual Background & Discussion 

The AOJ denied the Veteran's claim for service connection for 
residuals of a left ankle injury and declined to reopen a 
service connection claim for residuals of a right knee injury 
in a February 1993 rating decision.  The Veteran did not 
timely appeal this adverse determination.  

The Veteran applied to reopen the claims most recently in 
June 2004 and January 2005.  By a rating decisions dated 
October 2004 and August 2005, the AOJ declined to reopen the 
claims, finding that he had not submitted new and material 
evidence.  

The evidence on file at the time of the February 1993 rating 
decision included:  

*	Service treatment records, which document that the 
Veteran sustained a left ankle soft tissue injury after 
a truck rolled over his foot; 
*	A December 1985 VA examination report, which diagnosed 
the Veteran with a severe right knee injury, 
dislocation of the patella with marked residuals from 
an old trauma; 
*	An October 1992 VA examination report and radiological 
report, which noted that the Veteran had a normal left 
ankle, but exhibited a bony formation in the right knee 
from an old trauma and old fracture of the right 
patella; and 
*	private treatment records from 1992, reflecting 
treatment of the right knee.   

The AOJ at that time denied the claim relating to the left 
ankle, on the basis that current disability had not been 
shown.  It declined to reopen the claim relating to the right 
knee because the Veteran had not submitted evidence that 
medically documented an injury to the right knee during 
service or that causally linked the current right knee 
diagnoses to an in-service event or injury.  

The evidence that has been associated with the claims file 
since the February 1993 final AOJ decision has included:

*	a November 2004 correspondence from the Veteran's 
private physician, Dr. W.S.B., who indicates that the 
Veteran "came under our care in 1984 and at that time, 
he ... complained of significant right knee pain ... and 
had been followed through the 1980's and 1990's for both 
lower extremities";  
*	a December 2004 private medical record by Dr. J.G.S., 
who suggests that the Veteran currently may have a left 
foot "crush injury with neuropathy," in light of his 
reported symptoms of tingling;  
*	a November 2004 private medical opinion by Dr. W.S.B., 
September 2004 private medical records by Dr. R.N., and 
a February 2005 private medical opinion by Dr. R.W.N., 
who suggests that a causal link exists between the 
Veteran's in-service truck incident and current right 
knee and left ankle/foot disorders;  
*	numerous notarized statements by relatives and friends 
(dated August 2004, January 2005, and February 2008) 
attesting to the fact that the Veteran complained of 
injuring his left foot and his right knee during his in-
service truck accident; and
*	a notarized eyewitness account, dated December 2004, by 
a fellow service member, J.R.H., indicating that he saw 
the Veteran injure his right knee and left ankle during 
the in-service truck accident.  

The Board determines that new and material evidence has been 
received to reopen both claims.  

With respect to the right knee claim, the notarized 
statements from the Veteran's relatives and J.R.H. 
corroborate his account that he sustained an injury to his 
right knee during the truck accident in 1983, despite the 
fact that service treatment records did not document this 
injury.  

These individuals are competent to describe what they 
observed and heard, as they have done in the instant case.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(noting that a layperson "is competent to provide 
information regarding visible, or otherwise observable, 
symptoms of disability").  

Additionally, Dr. W.S.B. further confirmed that the Veteran 
has sought medical treatment for pain in his right knee since 
1984, and at least two private medical opinions suggest that 
a casual nexus exists between the Veteran's current right 
knee malady and his in-service right knee trauma.  
Accordingly, this claim is reopened.  

As for the claimed left foot disorder, at least one private 
medical record by Dr. J.G.S. suggests that the Veteran may in 
fact have a current disability of the left foot due to a 
crush injury, namely a neurological disorder.  This evidence 
is new, as it did not exist on the record at the time of the 
1993 RO decision, and is neither cumulative nor redundant of 
evidence already of record, as it offers a possible new 
diagnosis pertaining to the left foot.  

This evidence is material, as it relates to an unestablished 
fact necessary to substantiate the claim and tends to raise a 
reasonable possibility of substantiating the claim; that is, 
the report appears to attribute the Veteran's possible 
neuropathy of the left foot to his in-service crush injury.  
This claim therefore is reopened.  

Because the Board has reopened the claims, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  

The Board will address the merits of the Veteran's reopened 
claim of service connection for a right knee disability.  
With respect to the reopened claim for service connection for 
residuals of a left foot injury, as discussed in the Remand 
section, the Board determines that VA must undertake further 
development of the evidence prior to adjudication of the 
merits of this claim.  


III. Service Connection

a.  Law & Regulations

For service connection to be awarded, there must be: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, 419 F.3d at 1318; 
Coburn, 19 Vet. App. at 431.  

A claimant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


b. Factual Background & Discussion

The Veteran urges that his current right knee disorder is 
causally related to his documented in-service accident where 
he rolled out from underneath a truck he was servicing and 
struck his right knee.  He also asserts that he has 
experienced chronic problems with the right knee since that 
time.  See March 2008 Correspondence; January 2007 Hearing 
Transcript at 13; June 2004 Claim. 

After a review of the record, the Board determines that the 
evidence is in relative equipoise in showing that the Veteran 
as likely as not is suffered an injury to his right knee 
during service.  

As for the first requirement of the occurrence of an in-
service injury, the Board finds credible the Veteran's 
account that he sustained an injury to the right knee during 
the documented June 8, 1983 in-service truck accident.  See 
June 8, 1983 DD Form 261 & DA Form 2173 (documenting in-
service truck accident and injury); see also D'Aries v. 
Peake, 22 Vet. App. 97, 104, 107 (2008) ("Credibility 
determinations are findings of fact to be made by the 
Board").  

Although his service records following the accident do not 
note that he received treatment for a right knee injury, 
which could weigh against the claim, his description of the 
event, to include how he struck his right knee, has been 
corroborated by at least one eyewitness and by numerous 
family members and friends who knew the Veteran prior to and 
after his service.  See February 2008 Letter from E.M.B.; 
January 2005 Letter from M.M.; December 2004 Letter from 
J.R.H. (eyewitness account); August 2004 Letter from M.B.; 
August 2004 Letter from S.A.  

Specifically, J.R.H., the eyewitness, stated in his December 
2004 letter that during annual training with the Veteran they 
were dispatched to repair a vehicle.  He recalled that "[w]e 
set the park brake and crawled under the vehicle to remove 
the drive shaft, [but] [w]hen the drive shaft was removed, 
the emergency brake failed to hold causing the vehicle to 
roll.  I rolled to the center of the vehicle while [the 
Veteran] tried to crawl out between the front and rear 
tires."  

J.R.H. further noted that "[w]hile trying to escape the 
situation he hit his right knee and the tire ran over his 
left foot. . . . we then carried [the Veteran] to the sick 
bay at Camp Robinson where he was treated for his injuries."  

In a similar vein, the Veteran's aunt, E.M.B., in February 
2008 attested that the Veteran told her back in 1983 that a 
2.5-ton truck had rolled over his left ankle and that he had 
struck his right knee when attempting to move out from under 
the truck.  She also stated that over the years she observed 
a tumor on his right knee that had grown in size.  

A friend of the Veteran's, S.A., and the Veteran's mother, 
M.B., similarly stated in August 2004 letters that they 
recalled him having injured his right knee after falling on 
it after the in-service truck incident in 1983.  

The Veteran's sister, M.M., also indicated in her January 
2005 letter that she remembered when he injured his right 
knee and left foot in 1983, and that she had observed the 
right knee tumor growing over the years since that time.  
This evidence, in totality, leads the Board to conclude that 
the Veteran did in fact incur an injury to his right knee 
during his period of active service.  

Turning to the second matter of current disability, the 
medical evidence of record clearly demonstrates, that the 
Veteran does in fact have a current right knee disorder, 
diagnosed as a bony lesion on the anterior aspect of the 
right knee.  September 2004 Private Medical Record by Dr. 
R.N.; see October 1992 VA Examination Report (diagnosing 
Veteran with residuals, right knee injury with bony mass); 
December 1985 VA Examination Report (noting that Veteran had 
large deformity on the right knee and diagnosing him with a 
severe knee injury, dislocation of patella with marked 
residuals apparently from an "old trauma").  

The evidence reflects that the right knee disorder has been a 
chronic problem for the Veteran over the years, appearing as 
early as 1985 as a large mass, and it has required surgery.  
See February 2005 Letter from Dr. R.W.N.  Therefore, the 
Board determines that the Veteran has satisfied the current 
disability requirement.  

As for the final question regarding causation, the Board 
concludes that the medical evidence of record supports a 
finding that the current right knee malady is in fact related 
to the Veteran's in-service right knee injury.  

In particular, in May 1996 Dr. W.S.B. indicated that the 
Veteran's large mass on the anteromedial aspect of the right 
knee "may represent myositis ossificans from a large 
hematoma that occurred years ago."  

Similarly, as reflected in September 2004 outpatient notes by 
Dr. R.N., he determined that the Veteran had a solid mass on 
the anterior aspect of his right knee, which he determined 
has slowly evolved over the past 20 years.  Dr. R.N. 
concluded that "[t]his may represent an old fracture from 
the patella or bony lesion," and that it "may be related to 
the previous [in-service] injury 20 years ago."  

Also supporting the Veteran's claim is Dr. W.S.B.'s November 
2004 letter, indicating that he had treated the Veteran since 
1984 when he complained of having significant right knee 
pain.  

Dr. W.S.B. noted that the Veteran had an increasingly large, 
hard mass on the right knee, for which he was to undergo an 
excision and biopsy and offered his impression that the 
Veteran's right knee was "a direct result of his original 
[in-service] injury in 1983."  

Finally, a February 2005 correspondence by Dr. R.W.N. 
conveyed the opinion that "[i]t seems likely that a blow to 
the knee created a small loose body which has grown over the 
years. . . . [The Veteran] was injured in a well documented 
accident on June 8, 1983 when a truck ran over his foot as he 
tried to roll out beneath the vehicle after the parking brake 
failed.  It seems reasonable that he could have injured his 
right knee at the same time and that injury resulted in 
chronic problems in the right knee which have worsened over 
the years."  

These favorable medical opinions lead the Board to conclude 
that it is likely that the Veteran's current right knee 
malady is causally related to his documented in-service truck 
accident.  There is no competent evidence against the claim, 
and accordingly, having satisfied the required elements to 
establish service connection, the claim is granted.  


ORDER

Having received new and material evidence to reopen the claim 
of service connection for residuals of a right knee injury, 
dislocation of the patella, the appeal to this extent is 
allowed.  

Having received new and material evidence to reopen the claim 
of service connection for residuals of a soft tissue injury 
to the left foot, the appeal to this extent is allowed, 
subject to further development as discussed hereinbelow.  

Service connection for residuals of a right knee injury, 
dislocation of the patella, is granted.  



REMAND

As noted, the Board finds that additional development is 
warranted to address the merits of the now reopened claim of 
service connection for residuals of a left foot soft tissue 
injury as well as his claims of secondary service connection 
for a right foot disorder and a right leg disorder.  38 
C.F.R. § 19.9 (2009).  

As for the first matter relating to residuals of a left foot 
soft tissue injury, the Veteran's June 1983 AF Form 422 
documents that he had a left ankle soft tissue injury, 
thereby verifying that he incurred such an injury during 
service.  Most recently, December 2004 private medical 
records by Dr. J.A.W. and Dr. J.G.S. note the Veteran's 
complaints of bilateral ankle pain and tingling of the feet.  
Dr. J.G.S. concluded that "[w]ith tingling in both feet, it 
is possible that the left foot could have a crush injury with 
neuropathy."  

This physician commented, however, that his theory would have 
to be "proved with a nerve conduction velocity study by a 
neurologist, but also [he] would entertain the thought of 
pernicious anemia and [he] ha[d] recommended that he followup 
with his family doctor for blood work to check for vitamin 
B12 levels or other causes of peripheral neuropathy."  

From this evidence of record, the Board determines that a VA 
examination is necessary to ascertain the nature of the 
current left foot malady experienced by the Veteran, and 
whether any such malady may likely be related to his 
documented in-service left foot soft tissue injury.  McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the 
Board will remand this issue for such development.  

Turning to the issues of service connection for a right foot 
disorder and a right leg disorder, both claimed as secondary 
to the now-service connected right knee disability, the Board 
similarly determines that a VA examination must occur to 
ascertain the nature of any such right foot and right leg 
disorder, and whether any such malady may be related to the 
Veteran's service connected right knee disability.  See id.  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  The RO should undertake to afford the 
Veteran VA examinations for the purpose 
of determining: (a) the current nature of 
any left foot/ankle disorder, and whether 
any such diagnosed malady is causally 
related to his documented in-service left 
foot soft tissue injury; (b) the current 
nature of any right foot disorder, and 
whether any such diagnosed malady was 
caused or aggravated by his service-
connected right knee disability; and (c) 
the current nature of any right leg 
disorder, and whether any such diagnosed 
malady was caused or aggravated by his 
service-connected right knee disability.  
The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

a. Is it "likely" (more than 
50 percent probability), "not 
likely" (less than 50 percent 
probability), or "at least as 
likely as not" (50/50 percent 
probability) that the 
Veteran's currently diagnosed 
left foot/ankle disorder, to 
include any neurological 
abnormalities, is causally 
related to his documented in-
service left foot soft tissue 
injury?  

b. Is it "likely" (more than 
50 percent probability), "not 
likely" (less than 50 percent 
probability), or "at least as 
likely as not" (50/50 percent 
probability) that the 
Veteran's currently diagnosed 
right foot disorder, to 
include any neurological 
abnormalities, was caused or 
aggravated by his service-
connected right knee 
disability?  

c. Is it "likely" (more than 
50 percent probability), "not 
likely" (less than 50 percent 
probability), or "at least as 
likely as not" (50/50 percent 
probability) that the 
Veteran's currently diagnosed 
right leg disorder, to include 
any neurological 
abnormalities, was caused or 
aggravated by his service-
connected right knee 
disability?  

The clinician is advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as to find against causation.  
Likely and at least as likely as not 
support the contended causal 
relationship; not likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed, 
with reference to relevant evidence of 
record (to include the Veteran's service 
treatment records in relation to the left 
foot issue), test results and any 
pertinent medical literature.  

2.  Following completion of all indicated 
development, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the RO must 
readjudicate the Veteran's claims.  If 
the Veteran remains dissatisfied with the 
outcome, the AOJ should issue an 
appropriate SSOC and provide an 
opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


	___________________________                           
__________________________
       STEPHEN L. WILKINS			                      KELLI A. 
KORDICH
           Veterans Law Judge,                                        
Acting Veterans Law Judge,
        Board of Veterans' Appeal                                   
Board of Veterans' Appeals


________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


